Citation Nr: 1207431	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-17 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a neurological disability of the right arm.

3.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which, in pertinent part, denied entitlement to the benefits sought on appeal.  The appellant appealed the denials to the Board, and the case was referred to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  An unappealed October 2007 Board decision denied service connection for degenerative arthritis of the cervical spine. 

3.  The evidence received since the October 2007 Board decision, when considered by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability. 

4.  The Veteran is not diagnosed with any neurological disability of the right arm.

5.  The Veteran is not diagnosed with any right shoulder disability.




CONCLUSIONS OF LAW

1.  The October 2007 Board decision, which denied service connection for degenerative arthritis of the cervical spine, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2011). 

2.  The evidence received subsequent to the October 2007 Board decision denying service connection for degenerative arthritis of the cervical spine is not new and material, and the claim for service connection for a cervical spine disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  A current neurological disability of the right arm was not incurred in active service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.303 (2011). 

4.  A current right shoulder disability was not incurred in active service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

With regard to the considerations regarding the need for notification of the evidence and information that is necessary to reopen a claim and what is necessary to establish the underlying claim for the benefit sought, there is no defect in this case.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In a June 2009 letter, the Veteran was advised of both the type of evidence needed to reopen his service connection claim and what was necessary to establish entitlement to the claimed benefit.  The letter also informed the Veteran as to the bases used for the denial of benefits as set out in the prior July 2005 denial of his claim, as well as the need for such evidence in order to currently substantiate the claim.  Additionally, the letter informed the Veteran regarding disability ratings and effective dates.  The Board recognizes that the Veteran did appeal the June 2005 rating decision to the Board (notice of this decision was mailed to the Veteran in July 2005), the Board denied the claim in October 2007, and the Veteran did not appeal the October 2007 Board decision.  However, the bases for the denial listed in the June 2009 letter are correct.  As such, the incorrect date of the last final prior denial listed in the June 2009 letter is no more than harmless error.  Remanding the claim in order to send the Veteran a letter containing the correct date of the last final prior denial (October 2007 Board decision) would not serve any purpose.  The Board finds that the Veteran was appropriately informed that the claim had previously been denied, the Veteran was appropriately informed of the reasons for the prior denial, and he was appropriately informed of the evidence needed to substantiate the claim.  Accordingly, further development is not indicated.

The June 2009 letter also satisfied all notice requirements with respect to the additional two service connection claims currently on appeal.  Moreover, the notice requirements were provided before the initial adjudication of the claims in July 2009, and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including service treatment records, private medical records, and VA treatment records.  The Board does acknowledge that the appellant has not been afforded a VA examination in connection with his application to reopen his claim for service connection for a cervical spine disability.  However, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c) (4) (III).  

With respect to the two service connection claims, the Board ntoes that VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record does not reflect any current diagnoses of a neurological disability of the right arm or any right shoulder disability.  There is also no evidence of an event, injury or disease in service or an indication that persistent or recurrent symptoms of a disability associated with service are present.  Therefore, no VA examination is warranted with respect to these two issues.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

	I.  New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The appellant originally filed a claim for service connection for a neck condition in February 2005.  In a June 2005 rating decision, notice of which was mailed to the Veteran in July 2005, the RO denied that claim.  The Veteran appealed the decision to the Board and in October 2007, the Board denied the claim for service connection for degenerative arthritis of the cervical spine.  The Veteran did not appeal the Board decision.  As such, the October 2007 Board decision became final.  38 C.F.R. §§ 20.200, 20.202, 20.1104. 

In the October 2007 Board decision denying service connection for degenerative arthritis of the cervical spine, the medical evidence of record included the service treatment records, VA treatment records and examination reports, and private treatment records.  The service treatment records showed that on December 10, 1954, the Veteran sustained non-displaced transfer fractures at L3 and L4 after falling from a second story window.  The service treatment records did not reveal any complaints regarding the cervical spine.  The separation examination report reflects no cervical spine complaints or findings.

An August 2004 VA examination report notes that the Veteran was diagnosed with degenerative arthritis of the cervical, thoracic, and lumbar spine.  October 2004 physical therapy records note a diagnosis of degenerative joint disease of the cervical spine.  It was noted that cervical pain had been present for years.  An April 2005 VA examination report notes that the Veteran's cervical complaints began in the past year.  The diagnosis was age-related degenerated arthritic changes of the cervical spine.  The examiner opined that the Veteran's cervical spine condition was not caused by or the result of the Veteran's service-connected lumbar spine condition.  Also of record was an October 2005 private medical opinion which stated that the Veteran's 1954 in-service fall could have produced injuries not identifiable by X-ray at the time of the accident.  Current X-rays revealed degenerative changes of the cervical spine with osteophyte formation at C6-C7 and evidence of previous neck surgery due to cervical disc.  The private practitioner indicated disagreement with VA's finding that the Veteran's cervical arthritis was not service connected.

The October 2007 Board decision denied the claim because there was no evidence to show that the cervical spine disability had its onset during service or was otherwise etiologically related to service, to include the fall in 1954.  Moreover, the competent medical evidence of record showed that the cervical spine disability was not caused by or the result of his service-connected lumbar spine condition.  

The evidence associated with the claims file subsequent to the October 2007 Board decision includes VA examinations pertaining only to the service-connected lumbar spine disability, a duplicate of the October 2005 private medical opinion, VA treatment records showing no treatment for a cervical spine disability, a duplicate April 2004 VA cervical spine X-ray study, the Veteran's statements, and a June 2009 lay statement.  The June 2009 lay statement, from B.A., states that she has known the Veteran almost all of his life.  She stated that the Veteran fell out of a window in service.  The letter further states that the Veteran has so much pain in his back at times that he cannot walk unless he is holding on to something.  He also has right shoulder, arm, and neck problems.

Although some of the above listed subsequently added evidence is duplicative of evidence previously of record at the time of the October 2007 Board decision, some of it is new in that it was not previously of record.  However, none of the evidence added to the record is material.  Specifically, the VA treatment records added to the record do not show any evidence of treatment for a cervical spine disability.  Additionally, the statements from the Veteran and the lay statement from B.A., although new, are not material because they do not raise a reasonable possibility of substantiating the claim.  

In this regard, the Veteran is competent to describe his symptoms and B.A. is competent to describe what she has observed.  However, as noted above, the existence of a cervical spine disability or its current severity is not the missing element of the claim.  Importantly, neither the appellant nor B.A. is competent to render a medical diagnosis or an opinion as to the etiology of the appellant's cervical spine disability.  With regard to such lay evidence the Board notes that a lay person is competent to describe what they observe.  However, lay persons such as the appellant and her sister do not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, as in this instance, neither the appellant nor B.A. can provide a competent opinion regarding causation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the appellant's statements and B.A.'s statement are not new and material evidence.  They do not raise a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence has not been presented to reopen the appellant's previously denied claim for service connection for a cervical spine disability. 

	II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

In this case, the Veteran seeks service connection for a neurological disability of the right arm and for a right shoulder disability because they are the result of the in-service injury in 1954 when the Veteran fell from a second story window.  In the alternative, the Veteran has argued that his neurological disability of the right arm and right shoulder disability are secondary to his cervical spine disability.

A review of the service treatment records shows absolutely no complaints, findings, or treatment for any type of right arm or right shoulder problems.  The August 1956 separation examination report notes normal examination of the upper extremities and normal neurologic examination.  

The post-service medical evidence reflects that in December 2001 the Veteran denied any neurological problems.  Examination of the extremities was normal.  Neurologic examination was also normal.  An August 2004 VA examination report reflects no right arm or right shoulder complaints whatsoever.  An April 2005 VA examination report also reflects no right arm or right shoulder complaints whatsoever.  None of the VA treatment records reflect any diagnosis of a right arm (neurologic or otherwise) or a right shoulder disability.  A November 2007 VA treatment record notes that the Veteran was seen for complaints of a painful shoulder (neither the right nor the left shoulder was specified).  Musculoskeletal and neurologic examinations were unremarkable.  No diagnosis with respect to the right arm or right shoulder was made.  A June 2009 and May 2010 VA examination reflects no diagnosis of a right arm or shoulder disability.  

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for either a neurological disability of the right arm or right shoulder disability. 

Here, there is no evidence of a current neurological disability of the right arm or of a right shoulder disability.  Although the Veteran has made general complaints of pain, and there is a November 2007 VA treatment record documenting the complaint of non-specific shoulder pain, there is no diagnosis or treatment for a neurological disability of the right arm or of a right shoulder disability in the record.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board acknowledges the Veteran's personal assertions and B.A.'s statements that he suffers from a neurological disability of the right arm and a right shoulder disability.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  While the Veteran is competent to report that he experiences pain and B.A. is competent to report her observations, neither of them is competent to provide a diagnosis of a neurological disability of the right shoulder or of a right shoulder disability which requires medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As noted above, the entire evidence of record, including the service treatment records, does not reveal any competent diagnosis of either a neurological disability of the right arm or of a right shoulder disability. 

Without evidence of a current disability, a preponderance of the evidence is against the Veteran's claims for service connection for a neurological disability of the right arm or of a right shoulder disability.  No further discussion of the two remaining elements of a service connection claim is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim for service connection for a right hip disability must be denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

New and material having not been received, the claim for service connection for a cervical spine disability is not reopened.

Service connection for a neurological disability of the right arm denied.

Service connection for a right shoulder disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


